DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered.
Applicant’s arguments, on page 12, with respect to the rejection(s) of claim(s) 24-29 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, starting on page 13, with respect to the 102 and 103 rejection(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sepehr (US 20210168782 A1). The examiner also notes that this agreement is based on the amendment to the independent claims, and the examiner respectfully disagrees with applicant’s arguments regarding claims 5 and 16. The applicant argues that the first gap repetition cycle being shorter than the second gap repetition cycle as in Zhang is not the same as "the at least one virtual transmission periodicity being shorter than the actual transmission periodicity" as in the instant claims, however in the context of Zhang in view of Sepehr they are functionally equivalent and thus Zhang in view of Sepehr does teach this feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-6, 9-11, 13-17, 19, 21-23, and 30 is/are rejected under 35 U.S.C. 103 by Zhang (US 20140362716 A1) in view of Sepehr (US 20210168782 A1).
Regarding claim 1, Zhang discloses:
“A method for communications at a first device, comprising: determining a configuration of an actual transmission periodicity and at least one virtual transmission periodicity used by a second device;” ([para 0146]: “Step 201. A terminal receives a measurement command carrying information about an inter-frequency band sent by a network side device.” ; [para 0160]: “The first measurement time parameters and/or second measurement time parameters may be carried in the measurement command.” ; [para 0157]: “The inter-frequency cell signal measurement on the preset first measurement time parameters is the inter-frequency cell signal measurement on the time specifications of a measurement gap duration, a gap repetition cycle, and a minimum available measurement time.” ; [para 0159]: “The first gap duration in the first measurement time parameters is longer than the second gap duration in the second measurement time parameters, and/or the first gap repetition cycle is shorter than the second gap repetition cycle, and/or the first minimum available measurement time is longer than the second minimum available measurement time.”)
“selecting a monitoring periodicity corresponding to the actual transmission periodicity or the at least one virtual transmission periodicity based at least in part on one or more parameters…” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted.” See Fig. 2.)
“…monitoring for one or more measurement signals transmitted by the second device over a communication link in accordance with the selected monitoring periodicity.” ([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Zhang does not explicitly disclose “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device”.
However, Sepehr discloses the missing feature “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device” ([para 0024]: “The method includes, at 310, determining, for each monitored slot, a monitoring pattern comprising a set selected symbols. The method includes, at 312, determining monitoring occasions corresponding to the sets of monitored slots within the monitoring periodicity, and the sets of selected symbols in the monitored slots.” ; [para 0016]: “In an example, a monitoring duration may only be applied with different Transmission Configuration Indication (TCI) states or quasi co-location (QCL) assumptions across the repetitions of the monitoring slots within a duration for the same search space set.” ; [para 0065]: “Example 20 includes the subject matter of example 1, including or omitting optional subject matter, wherein the one or more processors are configured to associate different transmission configuration information (TCI)-states or quasi co-location (QCL) assumptions to different instances of monitoring occasions, across repetitions of monitoring slots within a duration for the same search space set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang and Sepehr, to modify the monitoring periodicity as disclosed by Zhang, to correspond to the transmission periodicity as disclosed by Sepehr. The motivation for doing so is that it improves efficiency. Therefore, it would have been obvious to combine Zhang with Sepehr to obtain the invention as specified in the instant claim.
Regarding claim 2, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “wherein the one or more parameters comprise a link condition.” ([para 0151]: “Determine whether the signal quality or strength of the common channel of the inter-frequency band is higher than a first preset value.”)
Regarding claim 4, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “determining a link condition of the communication link between the first device and the second device.” ([para 0151]: “Step 203. Determine whether the signal quality or strength of the common channel of the inter-frequency band is higher than a first preset value. If yes, the process turns to step 204; and if no, the process turns to step 205.”)
Regarding claim 5, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “selecting the monitoring periodicity to correspond to the actual transmission periodicity; determining that a link condition satisfies a threshold; and adjusting the monitoring periodicity to correspond to the at least one virtual transmission periodicity based at least in part on the link condition satisfying the threshold, the at least one virtual transmission periodicity being shorter than the actual transmission periodicity.” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted. Therefore, by performing the operation in step 204, the actual measurement time may be increased, so that when it is determined that a candidate cell is present within a certain range of the position of the terminal, an inter-frequency cell that meets a measurement event can be determined more quickly. By performing the operation in step 205, the actual measurement time is reduced, so that when a candidate cell is not present within the certain range of the terminal, it may be regarded that the terminal currently might fail to measure any inter-frequency cell that meets a measurement event.”)
Regarding claim 6, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “starting a timer based at least in part on adjusting the monitoring periodicity to correspond to the at least one virtual transmission periodicity; determining that the timer has expired; and monitoring for the one or more measurement signals transmitted from one or more other devices based at least in part on the timer expiring.” ([para 0130]: “According to the instructions of the aforementioned measurement time parameters, when a gap duration is longer, or a gap repetition cycle is shorter, or a minimum available time is longer, the timer is longer for the terminal to perform inter-frequency cell measurement within a certain time range, and therefore the probability that the terminal determines a cell that meets a measurement event within a certain period is increased; however, the electrical consumption for measurement of a terminal may be increased at the same time.”)
Regarding claim 9, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “receiving an indication that the second device is transmitting the one or more measurement signals in accordance with the at least one virtual transmission periodicity; and selecting the monitoring periodicity to correspond to the at least one virtual transmission periodicity based at least in part on the indication.” ([para 0256]: “The measurement command sent from the network side may further carry a measurement identifier, so that the terminal may first determine, after receiving the measurement command, whether the measurement command carries the measurement identifier, if yes, perform the operation of step 1002, and if no, directly perform, based on general measurement time parameters, inter-frequency cell measurement.”)
Regarding claim 10, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “selecting the monitoring periodicity to correspond to the at least one virtual transmission periodicity based at least in part on a link condition; and transmitting, to the second ([para 0161]: “Alternatively, the terminal needs to feed back, when performing inter-frequency cell measurement based on measurement time parameters, to the network side device identifiers of measurement time parameters to be adopted and/or an application moment of the measurement time parameters. The identifiers of measurement time parameters are used for distinguishing different measurement time parameters, and are carried in the measurement time parameters.”)
Regarding claim 11, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “operating in a first monitoring mode associated with the actual transmission periodicity; and operating in a second monitoring mode associated with the at least one virtual transmission periodicity.” ([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Regarding claim 13, Zhang discloses:
“A method for communications at a first device, comprising: determining a configuration of an actual transmission periodicity and at least one virtual transmission periodicity;” ([para 0146]: “Step 201. A terminal receives a measurement command carrying information about an inter-frequency band sent by a network side device.” ; [para 0160]: “The first measurement time parameters and/or second measurement time parameters may be carried in the measurement command.” ; [para 0157]: “The inter-frequency cell signal measurement on the preset first measurement time parameters is the inter-frequency cell signal measurement on the time specifications of a measurement gap duration, a gap repetition cycle, and a minimum available measurement time.” ; [para 0159]: “The first gap duration in the first measurement time parameters is longer than the second gap duration in the second measurement time parameters, and/or the first gap repetition cycle is shorter than the second gap repetition cycle, and/or the first minimum available measurement time is longer than the second minimum available measurement time.”)
“selecting a transmission periodicity corresponding to the actual transmission periodicity or the at least one virtual transmission periodicity based at least in part on one or more parameters…” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted.” See Fig. 2.)
“…transmitting one or more measurement signals to a second device over a communication link in accordance with the selected transmission periodicity.” ([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Zhang does not explicitly disclose “wherein the transmission periodicity corresponds to a periodicity that measurement signals are transmitted by the first device”.
However, Sepehr discloses the missing feature “wherein the transmission periodicity corresponds to a periodicity that measurement signals are transmitted by the first device” ([para 0024]: “The method includes, at 310, determining, for each monitored slot, a monitoring pattern comprising a set selected symbols. The method includes, at 312, determining monitoring occasions corresponding to the sets of monitored slots within the monitoring periodicity, and the sets of selected symbols in the monitored slots.” ; [para 0016]: “In an example, a monitoring duration may only be applied with different Transmission Configuration Indication (TCI) states or quasi co-location (QCL) assumptions across the repetitions of the monitoring slots within a duration for the same search space set.” ; [para 0065]: “Example 20 includes the subject matter of example 1, including or omitting optional subject matter, wherein the one or more processors are configured to associate different transmission configuration information (TCI)-states or quasi co-location (QCL) assumptions to different instances of monitoring occasions, across repetitions of monitoring slots within a duration for the same search space set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang and Sepehr, to modify the transmission periodicity as disclosed by Zhang, to correspond to the periodicity that measurement signals are transmitted as disclosed by Sepehr. The motivation for doing so is that it improves efficiency. Therefore, it would have been obvious to combine Zhang with Sepehr to obtain the invention as specified in the instant claim.
Regarding claim 14, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “wherein the one or more parameters comprise a link condition.” ([para 0151]: “Determine whether the signal quality or strength of the common channel of the inter-frequency band is higher than a first preset value.”)
Regarding claim 15, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “determining a link condition of the communication link between the first device and the second device.” ([para 0151]: “Step 203. Determine whether the signal quality or strength of the common channel of the inter-frequency band is higher than a first preset value. If yes, the process turns to step 204; and if no, the process turns to step 205.”)
Regarding claim 16, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “selecting the transmission periodicity to correspond to the actual transmission periodicity; determining that a link condition satisfies a threshold; and adjusting the transmission periodicity to correspond to the at least one virtual transmission periodicity based at least in part on the link condition satisfying the threshold, the at least one virtual transmission periodicity being shorter than the actual transmission periodicity.” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted. Therefore, by performing the operation in step 204, the actual measurement time may be increased, so that when it is determined that a candidate cell is present within a certain range of the position of the terminal, an inter-frequency cell that meets a measurement event can be determined more quickly. By performing the operation in step 205, the actual measurement time is reduced, so that when a candidate cell is not present within the certain range of the terminal, it may be regarded that the terminal currently might fail to measure any inter-frequency cell that meets a measurement event.”)
Regarding claim 17, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “starting a timer based at least in part on adjusting the transmission periodicity to correspond to the at least one virtual transmission periodicity; determining that the timer has expired; and transmitting, to one or more other devices, an indication to transmit the one or more measurement signals in accordance with the at least one virtual transmission periodicity.” ([para 0130]: “According to the instructions of the aforementioned measurement time parameters, when a gap duration is longer, or a gap repetition cycle is shorter, or a minimum available time is longer, the timer is longer for the terminal to perform inter-frequency cell measurement within a certain time range, and therefore the probability that the terminal determines a cell that meets a measurement event within a certain period is increased; however, the electrical consumption for measurement of a terminal may be increased at the same time.”)
Regarding claim 19, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “transmitting, to one or more other devices, an indication to transmit the one or more measurement signals in accordance with the at least one virtual transmission periodicity based at least in part on a link condition.” ([para 0256]: “The measurement command sent from the network side may further carry a measurement identifier, so that the terminal may first determine, after receiving the measurement command, whether the measurement command carries the measurement identifier, if yes, perform the operation of step 1002, and if no, directly perform, based on general measurement time parameters, inter-frequency cell measurement.”)
Regarding claim 21, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “selecting the transmission periodicity to correspond to the at least one virtual transmission periodicity based at least in part on a link condition; and transmitting, to the second device, an indication that the transmission periodicity corresponds to the at least one virtual transmission periodicity.” ([para 0256]: “The measurement command sent from the network side may further carry a measurement identifier, so that the terminal may first determine, after receiving the measurement command, whether the measurement command carries the measurement identifier, if yes, perform the operation of step 1002, and if no, directly perform, based on general measurement time parameters, inter-frequency cell measurement.”)
Regarding claim 22, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “receiving an indication that the second device is monitoring for the one or more measurement signals in accordance with the at least one virtual transmission periodicity; and selecting the transmission periodicity to correspond to the at least one virtual transmission periodicity based at least in part on the indication.” ([para 0161]: “Alternatively, the terminal needs to feed back, when performing inter-frequency cell measurement based on measurement time parameters, to the network side device identifiers of measurement time parameters to be adopted and/or an application moment of the measurement time parameters. The identifiers of measurement time parameters are used for distinguishing different measurement time parameters, and are carried in the measurement time parameters.”)
Regarding claim 23, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “operating in a first transmission mode associated with the actual transmission periodicity; and operating in a second transmission mode associated with the at least one virtual transmission periodicity.” ([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Regarding claim 30, Zhang discloses:
“An apparatus for communications at a first device, comprising: a processor, and memory coupled to the processor, the processor configured to:” ([para 0271]: “FIG. 12 is a schematic structural view of a device for inter-frequency cell measurement according to Embodiment 1 of the present invention, in which the device may include…”)
“determine a configuration of an actual transmission periodicity and at least one virtual transmission periodicity used by a second device;” ([para 0146]: “Step 201. A terminal receives a measurement command carrying information about an inter-frequency band sent by a network side device.” ; [para 0160]: “The first measurement time parameters and/or second measurement time parameters may be carried in the measurement command.” ; [para 0157]: “The inter-frequency cell signal measurement on the preset first measurement time parameters is the inter-frequency cell signal measurement on the time specifications of a measurement gap duration, a gap repetition cycle, and a minimum available measurement time.” ; [para 0159]: “The first gap duration in the first measurement time parameters is longer than the second gap duration in the second measurement time parameters, and/or the first gap repetition cycle is shorter than the second gap repetition cycle, and/or the first minimum available measurement time is longer than the second minimum available measurement time.”)
“select a monitoring periodicity corresponding to the actual transmission periodicity or the at least one virtual transmission periodicity based at least in part on one or more parameters…” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted.” See Fig. 2.)
“…monitor for one or more measurement signals transmitted by the second device over a communication link in accordance with the selected monitoring periodicity.” ([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Zhang does not explicitly disclose “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device”.
However, Sepehr discloses the missing feature “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device” ([para 0024]: “The method includes, at 310, determining, for each monitored slot, a monitoring pattern comprising a set selected symbols. The method includes, at 312, determining monitoring occasions corresponding to the sets of monitored slots within the monitoring periodicity, and the sets of selected symbols in the monitored slots.” ; [para 0016]: “In an example, a monitoring duration may only be applied with different Transmission Configuration Indication (TCI) states or quasi co-location (QCL) assumptions across the repetitions of the monitoring slots within a duration for the same search space set.” ; [para 0065]: “Example 20 includes the subject matter of example 1, including or omitting optional subject matter, wherein the one or more processors are configured to associate different transmission configuration information (TCI)-states or quasi co-location (QCL) assumptions to different instances of monitoring occasions, across repetitions of monitoring slots within a duration for the same search space set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang and Sepehr, to modify the monitoring periodicity as disclosed by Zhang, to correspond to the transmission periodicity as disclosed by Sepehr. The motivation for doing so is that it improves efficiency. Therefore, it would have been obvious to combine Zhang with Sepehr to obtain the invention as specified in the instant claim.
Regarding claim 31, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “wherein the processor is further configured to: determine a link condition of the communication link between the first device and the second device.” ([para 0151]: “Step 203. Determine whether the signal quality or strength of the common channel of the inter-frequency band is higher than a first preset value. If yes, the process turns to step 204; and if no, the process turns to step 205.”)
Regarding claim 32, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “wherein the processor is further configured to: select the monitoring periodicity to correspond to the actual transmission periodicity; determine that a link condition satisfies a threshold; and adjust the monitoring periodicity to correspond to the at least one virtual transmission periodicity based at least in part on the link condition satisfying the threshold, the at least one virtual transmission periodicity being shorter than the actual transmission periodicity.” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted. Therefore, by performing the operation in step 204, the actual measurement time may be increased, so that when it is determined that a candidate cell is present within a certain range of the position of the terminal, an inter-frequency cell that meets a measurement event can be determined more quickly. By performing the operation in step 205, the actual measurement time is reduced, so that when a candidate cell is not present within the certain range of the terminal, it may be regarded that the terminal currently might fail to measure any inter-frequency cell that meets a measurement event.”)
Regarding claim 33, Zhang discloses:
“A non-transitory computer-readable medium storing code for communication at a first device, the code comprising instructions executable by a processor to:” ([para 0271]: “FIG. 12 is a schematic structural view of a device for inter-frequency cell measurement according to Embodiment 1 of the present invention, in which the device may include…”)
“determine a configuration of an actual transmission periodicity and at least one virtual transmission periodicity used by a second device;” ([para 0146]: “Step 201. A terminal receives a measurement command carrying information about an inter-frequency band sent by a network side device.” ; [para 0160]: “The first measurement time parameters and/or second measurement time parameters may be carried in the measurement command.” ; [para 0157]: “The inter-frequency cell signal measurement on the preset first measurement time parameters is the inter-frequency cell signal measurement on the time specifications of a measurement gap duration, a gap repetition cycle, and a minimum available measurement time.” ; [para 0159]: “The first gap duration in the first measurement time parameters is longer than the second gap duration in the second measurement time parameters, and/or the first gap repetition cycle is shorter than the second gap repetition cycle, and/or the first minimum available measurement time is longer than the second minimum available measurement time.”)
“select a monitoring periodicity corresponding to the actual transmission periodicity or the at least one virtual transmission periodicity based at least in part on one or more parameters…” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted.” See Fig. 2.)
([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Zhang does not explicitly disclose “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device”.
However, Sepehr discloses the missing feature “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device” ([para 0024]: “The method includes, at 310, determining, for each monitored slot, a monitoring pattern comprising a set selected symbols. The method includes, at 312, determining monitoring occasions corresponding to the sets of monitored slots within the monitoring periodicity, and the sets of selected symbols in the monitored slots.” ; [para 0016]: “In an example, a monitoring duration may only be applied with different Transmission Configuration Indication (TCI) states or quasi co-location (QCL) assumptions across the repetitions of the monitoring slots within a duration for the same search space set.” ; [para 0065]: “Example 20 includes the subject matter of example 1, including or omitting optional subject matter, wherein the one or more processors are configured to associate different transmission configuration information (TCI)-states or quasi co-location (QCL) assumptions to different instances of monitoring occasions, across repetitions of monitoring slots within a duration for the same search space set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang and Sepehr, to modify the monitoring periodicity as disclosed by Zhang, to correspond to the transmission periodicity as disclosed by Sepehr. The motivation for doing so is that it improves efficiency. Therefore, it would have been obvious to combine Zhang with Sepehr
Regarding claim 34, Zhang discloses:
“An apparatus for communications at a first device, comprising: a processor, and memory coupled to the processor, the processor configured to:” ([para 0271]: “FIG. 12 is a schematic structural view of a device for inter-frequency cell measurement according to Embodiment 1 of the present invention, in which the device may include…”)
“determine a configuration of an actual transmission periodicity and at least one virtual transmission periodicity used by a second device;” ([para 0146]: “Step 201. A terminal receives a measurement command carrying information about an inter-frequency band sent by a network side device.” ; [para 0160]: “The first measurement time parameters and/or second measurement time parameters may be carried in the measurement command.” ; [para 0157]: “The inter-frequency cell signal measurement on the preset first measurement time parameters is the inter-frequency cell signal measurement on the time specifications of a measurement gap duration, a gap repetition cycle, and a minimum available measurement time.” ; [para 0159]: “The first gap duration in the first measurement time parameters is longer than the second gap duration in the second measurement time parameters, and/or the first gap repetition cycle is shorter than the second gap repetition cycle, and/or the first minimum available measurement time is longer than the second minimum available measurement time.”)
“select a monitoring periodicity corresponding to the actual transmission periodicity or the at least one virtual transmission periodicity based at least in part on one or more parameters…” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted.” See Fig. 2.)
“…monitor for one or more measurement signals transmitted by the second device over a communication link in accordance with the selected monitoring periodicity.” ([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Zhang does not explicitly disclose “wherein the transmission periodicity corresponds to a periodicity of measurement signal transmissions by the first device”.
However, Sepehr discloses the missing feature “wherein the monitoring periodicity corresponds to a periodicity that measurement signals are transmitted by the second device” ([para 0024]: “The method includes, at 310, determining, for each monitored slot, a monitoring pattern comprising a set selected symbols. The method includes, at 312, determining monitoring occasions corresponding to the sets of monitored slots within the monitoring periodicity, and the sets of selected symbols in the monitored slots.” ; [para 0016]: “In an example, a monitoring duration may only be applied with different Transmission Configuration Indication (TCI) states or quasi co-location (QCL) assumptions across the repetitions of the monitoring slots within a duration for the same search space set.” ; [para 0065]: “Example 20 includes the subject matter of example 1, including or omitting optional subject matter, wherein the one or more processors are configured to associate different transmission configuration information (TCI)-states or quasi co-location (QCL) assumptions to different instances of monitoring occasions, across repetitions of monitoring slots within a duration for the same search space set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang and Sepehr, to modify the monitoring periodicity as disclosed by Zhang, to correspond to the transmission periodicity as disclosed by Sepehr. The motivation for doing so is that it improves efficiency. Therefore, it would have been obvious to combine Zhang with Sepehr to obtain the invention as specified in the instant claim.
Regarding claim 35, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “wherein the processor is further configured to: determine a link condition of the communication link between the first device and the second device.” ([para 0151]: “Step 203. Determine whether the signal quality or strength of the common channel of the inter-frequency band is higher than a first preset value. If yes, the process turns to step 204; and if no, the process turns to step 205.”)
Regarding claim 36, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “wherein the processor is further configured to: select the transmission periodicity to correspond to the actual transmission periodicity; determine that a link condition satisfies a threshold; and adjust the transmission periodicity to correspond to the at least one virtual transmission periodicity based at least in part on the link condition satisfying the threshold, the at least one virtual transmission periodicity being shorter than the actual transmission periodicity.” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted. Therefore, by performing the operation in step 204, the actual measurement time may be increased, so that when it is determined that a candidate cell is present within a certain range of the position of the terminal, an inter-frequency cell that meets a measurement event can be determined more quickly. By performing the operation in step 205, the actual measurement time is reduced, so that when a candidate cell is not present within the certain range of the terminal, it may be regarded that the terminal currently might fail to measure any inter-frequency cell that meets a measurement event.”)
Regarding claim 37, Zhang discloses:
“A non-transitory computer-readable medium storing code for communication at a first device, the code comprising instructions executable by a processor to:” ([para 0271]: “FIG. 12 is a schematic structural view of a device for inter-frequency cell measurement according to Embodiment 1 of the present invention, in which the device may include…”)
“determine a configuration of an actual transmission periodicity and at least one virtual transmission periodicity used by a second device;” ([para 0146]: “Step 201. A terminal receives a measurement command carrying information about an inter-frequency band sent by a network side device.” ; [para 0160]: “The first measurement time parameters and/or second measurement time parameters may be carried in the measurement command.” ; [para 0157]: “The inter-frequency cell signal measurement on the preset first measurement time parameters is the inter-frequency cell signal measurement on the time specifications of a measurement gap duration, a gap repetition cycle, and a minimum available measurement time.” ; [para 0159]: “The first gap duration in the first measurement time parameters is longer than the second gap duration in the second measurement time parameters, and/or the first gap repetition cycle is shorter than the second gap repetition cycle, and/or the first minimum available measurement time is longer than the second minimum available measurement time.”)
“select a monitoring periodicity corresponding to the actual transmission periodicity or the at least one virtual transmission periodicity based at least in part on one or more parameters…” ([para 0167]: “The operations in step 204 and step 205 are operations triggered according to the determination result in step 203, in which different measurement time parameters are adopted.” See Fig. 2.)
“…monitor for one or more measurement signals transmitted by the second device over a communication link in accordance with the selected monitoring periodicity.” ([para 0156]: “Step 204. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset first measurement time parameters, inter-frequency cell signal measurement.” ; [para 0158]: “Step 205. Perform a search to determine an inter-frequency cell located at the inter-frequency band, and perform, based on the time specifications of preset second measurement time parameters, inter-frequency cell signal measurement.”)
Zhang does not explicitly disclose “wherein the transmission periodicity corresponds to a periodicity that measurement signals are transmitted by the first device”.
However, Sepehr discloses the missing feature “wherein the transmission periodicity corresponds to a periodicity that measurement signals are transmitted by the first device” ([para 0024]: “The method includes, at 310, determining, for each monitored slot, a monitoring pattern comprising a set selected symbols. The method includes, at 312, determining monitoring occasions corresponding to the sets of monitored slots within the monitoring periodicity, and the sets of selected symbols in the monitored slots.” ; [para 0016]: “In an example, a monitoring duration may only be applied with different Transmission Configuration Indication (TCI) states or quasi co-location (QCL) assumptions across the repetitions of the monitoring slots within a duration for the same search space set.” ; [para 0065]: “Example 20 includes the subject matter of example 1, including or omitting optional subject matter, wherein the one or more processors are configured to associate different transmission configuration information (TCI)-states or quasi co-location (QCL) assumptions to different instances of monitoring occasions, across repetitions of monitoring slots within a duration for the same search space set.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang and Sepehr, to modify the monitoring periodicity as disclosed by Zhang, to correspond to the transmission periodicity as disclosed by Sepehr. The motivation for doing so is that it improves efficiency. Therefore, it would have been obvious to combine Zhang with Sepehr to obtain the invention as specified in the instant claim.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140362716 A1) in view of Sepehr (US 20210168782 A1) and further in view of Koskela (US 20200145860 A1).
Regarding claim 3, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang in view of Sepehr does not explicitly disclose “wherein the link condition comprises an error rate for information transmitted over the communication link.”
However, Koskela discloses the missing feature “wherein the link condition comprises an error rate for information transmitted over the communication link.” ([para 0111]: “Signal quality metric for determining the validity may be e.g. RSRP, RSRQ, L1-RSRP, SINR, L1-SINR, BLER or the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang in view of Sepehr and Koskela, to modify the link condition as disclosed by Zhang, to comprise an error rate as disclosed by Koskela. The motivation for having the link condition comprise the error rate is that the overall technique that the link condition is being considered for would be effected by the error rate, and thus by taking it into account it can allow for improved optimizations that improve service quality. Therefore, it would have been obvious to combine Zhang in view of Sepehr with Koskela to obtain the invention as specified in the instant claim.
Regarding claim 8, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang does not explicitly disclose “determining that the communication link has failed based at least in part on a link condition; establishing a connection with one or more other devices based at least in 
However, Koskela discloses the missing feature “determining that the communication link has failed based at least in part on a link condition; establishing a connection with one or more other devices based at least in part on the failed communication link; and receiving the one or more measurement signals from the one or more other devices.” ([para 0123]: “According to an example, a parent node can trigger aperiodic CSI measurements on the potential links in the table, when child IAB connects and indicates validity of the table. This may enable speeding up of the initial beam refinement procedure, especially in failure cases where UE/Network node connects to another node/cell upon link failure.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang in view of Sepehr and Koskela, to modify the device as disclosed by Zhang, to connect to a different device in the case of link failure as disclosed by Koskela. The motivation for connecting to a different device in the case of link failure is that the reasons for link failure would likely be an issue if an attempt were to be made to connect to the original device again, and thus by connecting a different device a connection can be created in a more optimum manner, thus enhancing service quality. Therefore, it would have been obvious to combine Zhang in view of Sepehr with Koskela to obtain the invention as specified in the instant claim.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140362716 A1) in view of Sepehr (US 20210168782 A1) and further in view of Lee (US 20190288765 A1).
Regarding claim 12, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang further discloses “wherein determining the configuration of the actual transmission periodicity and the at least one virtual transmission periodicity comprises: receiving an indication of the configuration…” ([para 0146]: “Step 201. A terminal receives a measurement command carrying information about an inter-frequency band sent by a network side device.” ; [para 0160]: “The first measurement time parameters and/or second measurement time parameters may be carried in the measurement command.”)
Zhang in view of Sepehr does not explicitly disclose “via radio resource control signaling.”
However, Lee discloses the missing feature “via radio resource control signaling.” ([para 0120]: “In some embodiments, the reference signal configuration may be included in a Radio Resource Control (RRC) message transmitted from the TRP 410.” ; [para 0256]: “The first TRP 910 may determine the measurement gap configuration for measuring the reference signal of the second TRP 920 based on the determined measurement gap duration time. The measurement gap configuration may include one or more pieces of information for indicating the determined measurement gap duration time, information on a reference position for initiating the measurement of the reference signal of the second TRP 920, and information on periodicity on which the measurement of the reference signal of the second TRP 920 is performed.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang in view of Sepehr and Lee, to modify the configuration as disclosed by Zhang, to be transmitted through RRC as disclosed by Lee. The motivation for using RRC is that it is standard to do use RRC for transmission of such information and thus doing so decreases complexity and increases interoperability. Therefore, it would have been obvious to combine Zhang in view of Sepehr with Lee to obtain the invention as specified in the instant claim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140362716 A1) in view of Sepehr (US 20210168782 A1) and further in view of Osawa (US 20210136639 A1).
Regarding claim 20, Zhang in view of Sepehr discloses all the features of the parent claim.
Zhang in view of Sepehr does not explicitly disclose “transmitting, to one or more other devices, symbol timing information for transmitting the one or more measurement signals.”
However, Osawa discloses the missing feature “transmitting, to one or more other devices, symbol timing information for transmitting the one or more measurement signals.” ([para 0050]: “Information about the combinations of resources and ports for reference signals (for example, DMRS, SRS, etc.) may be configured in the UE. Also, information about the resources for these reference signals (for example, frequency resources (for example, the density in the frequency direction), time resources (the number of symbols, the timing, the cycle, etc.) and so forth) may be configured in the UE.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Zhang in view of Sepehr and Osawa, to modify the device as disclosed by Zhang, to transmit symbol timing information as disclosed by Osawa. The motivation for transmitting symbol timing information is that it allows for transmission to occur successfully, thus enhancing service quality. Therefore, it would have been obvious to combine Zhang in view of Sepehr with Osawa to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claim 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, of the closest prior arts Zhang discloses all the features of the parent claim as disclosed above. It would also be obvious in light of paragraph 167 of Zhang, “adjusting the monitoring periodicity to correspond to the actual transmission periodicity” if the threshold as disclosed in parent claim 5 is not satisfied. However, Zhang does not teach “determining that the link condition satisfies a second threshold” and adjusting the monitoring periodicity to correspond to the actual transmission periodicity “based at least in part on the link condition satisfying the second threshold” within the context of the parent claims. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 7 obvious, over any of the prior art of record, alone or in combination. Claim 18 contains similar allowable subject matter to claim 7 and is allowable for similar reasons.
Claim 24-29 and 38-41 are allowed.

Zhang discloses “transmitting one or more measurement signals to a first set of one or more devices in accordance with a transmission periodicity” in paragraph 157; “receiving, from a second device, an indication to adjust the transmission periodicity to at least one virtual transmission periodicity…” in paragraph 256; and “…and transmitting the one or more measurement signals … in accordance with the at least one virtual transmission periodicity” in paragraph 159. However, Zhang does not disclose “based at least in part on one or more parameters of a communication link between the second device and a second set of one or more devices” nor “to the second set of one or more devices.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 24 obvious, over any of the prior art of record, alone or in combination. Claim 38 and 41 are similar to claim 24 and are allowable for similar reasons. Claims 25-29 and 39-40 depend on claims 24 and 38 and are allowable for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD KHAWAR/             Primary Examiner, Art Unit 2412